DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         LAWRENCE F. CURTIN,
                              Appellant,

                                     v.

                               JANET CROOM,
                                  Appellee.

                               No. 4D18-3643

                           [November 27, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; A.B. Majeed, Senior Judge; L.T. Case No.
562018DR002895.

   Lawrence F. Curtin, Fort Pierce, pro se.

   No appearance for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

LEVINE, C.J., MAY, J., and PHILLIPS, CAROL-LISA, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.